Per Curiam.

In the absence of statutory provisions to the contrary, an elector signing a referendum petition authorized by law has a right to withdraw his signature from such petition at any time before official action has been taken thereon and before an action in mandamus has been properly commenced to compel the taking of such action, even though after the time within which such petition is required by law to be filed and after it actually has been filed. State, ex rel. Kahle, v. Rupert, Aud., 99 Ohio St., 17; Lynn v. Supple, Clerk, 166 Ohio St., 154.
“Official action” in the instant case would be the certification of the issue by the respondent to the board of elections.
The writ of mandamus is denied.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.